Title: From Thomas Jefferson to Martha Jefferson Randolph, 10 January 1809
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                  
                     My dear daughter 
                     
                     Washington Jan. 10. 09.
                  
                  I recieved yesterday your letter of the 5th. & mr Randolph’s of the 6th. and I have this morning sent an extract of the latter to mr Nicholas. I sincerely wish it success, but I am afraid mr Carr has been misinformed of mr Patterson’s views, or, which is as likely, that mr Patterson has changed them. he has certainly concluded to settle on a tract of 5. or 600. acres which he gets from mr Nicholas about 2. miles from Warren. however we shall soon know the result of this offer.   Joseph is now gone out in quest of the Imperial spelling book. if he gets it, & in time it shall go by this post.   after being confined to the house about 6. weeks, I am now quite well. the diseased jaw bone having exfoliated, the piece was extracted about a week ago, the place is healed, the swelling nearly subsided, and I wait only for moderate weather to resume my rides. as the term of my relief from this place approaches, it’s drudgery becomes more nauseating & intolerable, and my impatience to be with you at Monticello increases daily. yet I expect to be detained here a week or 10. days after the 4th. of March. this will be unfavorable to our forwardest garden provisions. can you have a sowing or two of the forwardest peas, lettuces, radishes &c. made at Edgehill to fill up the chasm till the first Monticello sowings, which cannot be till the middle of March.   I have not heard lately from Jefferson or Anne. present me affectionately to mr Randolph & kiss the young ones for me. ever yours most tenderly
                  
                     Th: Jefferson 
                     
                  
               